UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March31, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 333-136424 WaferGen Bio-systems, Inc. (Exact Name of Registrant as Specified in its Charter) Nevada 90-0416683 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 7400 Paseo Padre Parkway, Fremont, CA (Address of principal executive offices) (Zip Code) (510) 651-4450 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesþNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes¨No¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer¨ Accelerated filer¨ Non-accelerated filer¨(Do not check if a smaller reporting company) Smaller reporting companyþ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).YesoNoþ The Registrant had 33,882,895 shares of common stock outstanding as of May14, 2010. TABLE OF CONTENTS Page PartI FINANCIAL INFORMATION Item1. Financial Statements (Unaudited) 1 Condensed Consolidated Balance Sheets (Unaudited) 1 Condensed Consolidated Statements of Operations (Unaudited) 2 Condensed Consolidated Statements of Series B Preferred Stock and Stockholders’ Equity (Deficit) (Unaudited) 3 Condensed Consolidated Statements of Stockholders’ Equity (Deficit) and Comprehensive Income (Loss) (Unaudited) 6 Condensed Consolidated Statements of Cash Flows (Unaudited) 9 Notes to the CondensedConsolidated Financial Statements (Unaudited) 10 Item2. Management’s Discussion and Analysis of Financial Conditionand Results of Operations 28 Item4. Controls and Procedures 36 PartII OTHER INFORMATION Item1. Legal Proceedings 37 Item1A. Risk Factors 37 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 37 Item3. Defaults Upon Senior Securities 38 Item4. [Removed and Reserved] 38 Item5. Other Information 38 Item6. Exhibits 38 SIGNATURES 39 EXHIBIT INDEX 40 PART I FINANCIAL INFORMATION Item1.Financial Statements (Unaudited) WAFERGEN BIO-SYSTEMS, INC. AND SUBSIDIARIES (A Development Stage Company) Condensed Consolidated Balance Sheets (Unaudited) March31,2010 December31,2009 Assets Current assets: Cash and cash equivalents $ $ Accounts receivables Inventories — Prepaid expenses and other current assets Total current assets Property and equipment, net Other assets Total assets $ $ Liabilities and Stockholders’ Equity (Deficit) Current liabilities: Accounts payable $ $ Accrued rent Accrued payroll Accrued severance pay Accrued vacation Accrued other expenses Current portion of capital lease obligations Total current liabilities Capital lease obligations, net of current portion Warrant derivative liabilities Redeemable Convertible Preference Shares in subsidiary Commitments and contingencies — — Stockholders’ equity (deficit): Preferred Stock, $0.001 par value; 10,000,000 shares authorized; no shares issued and outstanding — — Common Stock, $0.001 par value; 300,000,000 shares authorized; 33,569,399 and 33,387,857 shares issued and outstanding at March 31, 2010 and December 31, 2009, respectively Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive income Total stockholders’ equity (deficit) ) ) Total liabilities and stockholders’ equity (deficit) $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 1 WAFERGEN BIO-SYSTEMS, INC. AND SUBSIDIARIES (A Development Stage Company) Condensed Consolidated Statements of Operations (Unaudited) PeriodFrom October22,2002 ThreeMonthsEndedMarch31, (Inception)to March31,2010 (Asrestated, SeeNote13) Revenue $ $ $ Cost of Revenue Gross margin Operating expenses: Sales and marketing Research and development General and administrative Total operating expenses Operating loss ) ) ) Other income and (expenses): Interest income Interest expense ) ) ) Unrealized gain (loss) on fair value of warrants, net ) ) Miscellaneous income (expense) ) ) Total other income and (expenses) ) ) Net loss before provision for income taxes ) ) ) Provision for income taxes — — — Net loss ) ) ) Cumulative effect of reclassification of warrants — — Accretion on Redeemable Convertible Preference Shares in Subsidiary ) ) ) Accretion on Series B Preferred Stock — — ) Net loss applicable to common stockholders $ ) $ ) $ ) Net loss per share - basic and diluted $ ) $ ) Shares used to compute net loss per share - basic and diluted The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 2 WAFERGEN BIO-SYSTEMS, INC. AND SUBSIDIARIES (A Development Stage Company) Condensed Consolidated Statements of Series B Preferred Stock and Stockholders’ Equity (Deficit) (Unaudited) Series B Series A Additional Preferred Stock Preferred Stock Common Stock Paid-in Accumulated Shares Amount Shares Amount Shares Amount Capital Deficit Total Balances as of October22,2002 — $ — — $ — — $ — $ — $ — $ — Net loss — Balances as of December31,2002 — $ — — $ — — $ — $ — $ — $ — Series B Series A Additional Preferred Stock Preferred Stock Common Stock Paid-in Accumulated Shares Amount Shares Amount Shares Amount Capital Deficit Total Balances as of January1,2003 — $ — — $ — — $ — $ — $ — $ — Net loss — ) ) Balances as of December31,2003 — $ — — $ — — $ — $ — $ ) $ ) Series B Series A Additional Preferred Stock Preferred Stock Common Stock Paid-in Accumulated Shares Amount Shares Amount Shares Amount Capital Deficit Total Balances as of January1,2004 — $ — — $ — — $ — $ — $ ) $ ) Issuance of Common Stock in June for cash — ) — Stock-based compensation — Net loss — ) ) Balances as of December31,2004 — $ — — $ — $ $ ) $ ) $ ) The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 3 WAFERGEN BIO-SYSTEMS, INC. AND SUBSIDIARIES (A Development Stage Company) Condensed Consolidated Statements of Series B Preferred Stock and Stockholders’ Equity (Deficit) (Unaudited) Series B Series A Additional Preferred Stock Preferred Stock Common Stock Paid-in Accumulated Shares Amount Shares Amount Shares Amount Capital Deficit Total Balances as of January1,2005 — $ — — $ — $ $ ) $ $ ) Issuance of Series A Preferred Stock in February upon conversion of notes payable and accrued interest — Issuance of Common Stock in September for cash — ) — Stock-based compensation — Net loss — ) ) Balances as of December31,2005 — $ — $ ) $ ) Series B Series A Additional Preferred Stock Preferred Stock Common Stock Paid-in Accumulated Shares Amount Shares Amount Shares Amount Capital Deficit Total Balances as of January1,2006 — $ — $ ) $ ) Issuance of Common Stock in January for cash — 4 (3 ) — 1 Issuance of Series B Preferred Stock in February for cash — Issuance of restricted shares in March for services — 24 ) — — Issuance of Common Stock in June for cash — 8 (7 ) — 1 Issuance of restricted shares in July for services — 11 ) — — Issuance of restricted shares in August for services — 16 ) — — Issuance of Common Stock in August for cash — 17 ) — 3 Accretions on Series B Preferred Stock — ) ) Issuance of restricted shares in November for services — 5 (5 ) — — Issuance of Common Stock in November for cash — 9 (7 ) — 2 Stock-based compensation — Net loss — ) ) Balances as of December31,2006 $ ) $ ) The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 4 WAFERGEN BIO-SYSTEMS, INC. AND SUBSIDIARIES (A Development Stage Company) Condensed Consolidated Statements of Series B Preferred Stock and Stockholders’ Equity (Deficit) (Unaudited) Series B Series A Additional Preferred Stock Preferred Stock Common Stock Paid-in Accumulated Shares Amount Shares Amount Shares Amount Capital Deficit Total Balances as of January1,2007 $ ) $ ) Issuance of Common Stock in January for cash — 27 — Issuance of restricted shares in January for services — ) — — Issuance of Series A Preferred Stock in February for cash — — 47 — — — Issuance of WaferGen Bio-systems, Inc. Common Stock to WaferGen, Inc.'s Preferred shareholders in May ) — Issuance of Units for cash and notes payable in May and June, net of offering costs of $1,917,956 — WaferGen Bio-systems, Inc. shares outstanding — ) — — Common Stock cancelled in May in accordance with Split-Off Agreement — ) ) — — Issuance of warrants in May and June to a placement agent — Issuance of warrants with debt in January, February and March — Stock-based compensation — Accretions on Series B Preferred Stock — ) ) Common Stock cancelled in July — ) (5
